     Case 3:20-cv-00579-LAB-WVG Document 25 Filed 05/20/20 PageID.487 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    KALI BECK, et al.,                               Case No.: 20-CV-579-LAB-WVG
12                                   Plaintiffs,
                                                       ORDER ON PLAINTIFFS’ MOTION
13    v.                                               TO APPEAR TELEPHONICALLY
                                                       AND CONVERTING EARLY
14    CAMP PENDLETON & QUANTICO
                                                       NEUTRAL EVALUATION AND
      HOUSING, LLC, et al.,
15                                                     CASE MANAGEMENT
                                   Defendants.         CONFERENCES TO VIDEO
16
                                                       CONFERENCES AND ISSUING
17                                                     UPDATED PROCEDURES
18
19
           On March 17, 2020, Chief Judge Larry Alan Burns issued CJO #181 in response to
20
     COVID-19. CJO #18, inter alia, suspended for thirty days the requirement under Civil
21
     Local Rule 16.1(a) that all ENEs be conducted in person. (CJO #18 ¶ 9.) On April 15,
22
     2020, Judge Burns issued CJO #24,2 which extends CJO #18 until May 16, 2020. On May
23
     15, 2020 Judge Burns issued CJO #28, which, in relevant part, “extends the judicial
24
25
26   1      CJO #18 is available on the Court’s website at: https://www.casd.uscourts.gov
27   /_assets/pdf/rules/Order%20of%20the%20Chief%20Judge%2018.pdf
     2      CJO #24 is available on the Court’s website at: https://www.casd.uscourts.gov/_
28   assets/pdf/rules/Order%20of%20the%20Chief%20Judge%2024.pdf
                                                   1
                                                                          20-CV-579-LAB-WVG
     Case 3:20-cv-00579-LAB-WVG Document 25 Filed 05/20/20 PageID.488 Page 2 of 4



 1   emergency for an additional period of 30 days and extends the Emergency Orders set forth
 2   in OCJ 18…”
 3
           On May 19, 2020, Plaintiffs filed a Motion to Appear Telephonically for purposes
 4
     of the July 8, 2020 Early Neutral Evaluation Conference (“ENE”) and Case Management
 5
     Conference (“CMC”) in this matter. (Doc. No. 24.) As an initial matter, the Motion does
 6
     not set forth whether Plaintiffs have met and conferred with Defendants prior to the
 7
     Motion’s filing. Notwithstanding this deficiency and that Defendants have not yet
 8
     exhausted their time to file an opposition or notice of non-opposition to the instant Motion,
 9
     the Court hereby GRANTS IN PART and DENIES IN PART Plaintiffs’ Motion. Insofar
10
     as it concerns Plaintiffs’ request to suspend Local Rule 16.1 requiring personal appearances
11
     for the July 8, 2020 ENE and CMC, the Court GRANTS that request. Concurrently, the
12
     Court DENIES Plaintiffs’ request for a telephonic ENE and CMC and instead CONVERTS
13
     the July 8, 2020 ENE and CMC to a video-conference via the Zoom online platform, as
14
     explained below. Thus, IT IS HEREBY ORDERED:
15
           1.     The Court will use its official Zoom video conferencing account to hold the
16
     ENE. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
17
     through a download on the Zoom website (https://zoom.us/meetings) or on mobile devices
18
     through the installation of a free app.3 Joining a Zoom conference does not require creating
19
     a Zoom account, but it does require downloading the .exe file (if using a computer) or the
20
     app (if using a mobile device). Participants are encouraged to create an account, install
21
     Zoom and familiarize themselves with Zoom in advance of the ENE.4 There is a cost-free
22
     option for creating a Zoom account.
23
           2.     Prior to the start of the ENE, the Court will e-mail each ENE participant an
24
25
26   3      If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     4      For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started
                                                   2
                                                                                20-CV-579-LAB-WVG
     Case 3:20-cv-00579-LAB-WVG Document 25 Filed 05/20/20 PageID.489 Page 3 of 4



 1   invitation to join a Zoom video conference. Again, if possible, participants are encouraged
 2   to use laptops or desktop computers for the video conference, as mobile devices often offer
 3   inferior performance. Participants shall join the video conference by following the
 4   ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
 5   already installed on their device when they click on the ZoomGov Meeting hyperlink
 6   will be prompted to download and install Zoom before proceeding. Zoom may then
 7   prompt participants to enter the password included in the invitation. All participants will
 8   be placed in a waiting room until the ENE begins.
 9         3.     Each participant should plan to join the Zoom video conference at least five
10   minutes before the start of the ENE to ensure that the ENE begins promptly at 2:00 p.m.
11   The Zoom e-mail invitation may indicate an earlier start time, but the ENE will begin
12   at the Court-scheduled time.
13         4.     Zoom’s functionalities will allow the Court to conduct the ENE as it ordinarily
14   would conduct an in-person ENE.        That is, the Court will begin the ENE with all
15   participants joined together in a main session. After an initial discussion in the main
16   session, the Court will divide participants into separate, confidential sessions, which Zoom
17   calls Breakout Rooms.5 In a Breakout Room, the Court will be able to communicate with
18   participants from a single party in confidence. Breakout Rooms will also allow parties and
19   counsel to communicate confidentially without the Court.
20         5.     No later than July 1, 2020, counsel for each party shall send an e-mail to the
21   Court at efile_Gallo@casd.uscourts.gov containing the following:
22                a.    The name and title of each participant, including all parties and party
23         representatives with full settlement authority, claims adjusters for insured
24         defendants, and the primary attorney(s) responsible for the litigation;
25                b.    An e-mail address for each participant to receive the Zoom video
26
27
     5    For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                  3
                                                                               20-CV-579-LAB-WVG
     Case 3:20-cv-00579-LAB-WVG Document 25 Filed 05/20/20 PageID.490 Page 4 of 4



 1         conference invitation; and
 2                c.    A telephone number where each participant may be reached so that
 3         if technical difficulties arise, the Court will be in a position to proceed telephonically
 4         instead of by video conference. (If counsel prefers to have all participants of their
 5         party on a single conference call, counsel may provide a conference number and
 6         appropriate call-in information, including an access code, where all counsel and
 7         parties or party representatives for that side may be reached as an alternative to
 8         providing individual telephone numbers for each participant.)
 9         6.     All participants shall display the same level of professionalism during the
10   ENE and be prepared to devote their full attention to the ENE as if they were attending in
11   person. Because Zoom may quickly deplete the battery of a participant’s device, each
12   participant should ensure that their device is plugged in or that a charging cable is readily
13   available during the video conference.
14         7.     If the case does not settle during the ENE, the Court will hold the CMC
15   immediately following the ENE with counsel only.
16         8.     All dates, deadlines, procedures, and requirements set forth in the Court’s
17   Order Setting ENE and CMC (ECF No. 21) remain in place, except as explicitly modified
18   by this Order.
19   Dated: May 20, 2020
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                  20-CV-579-LAB-WVG
